                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 GENET MCCANN

                      Plaintiff,                       CV 18-115-GF-BMM
 vs.

 WARD TALEFF, ET AL.,                                         ORDER
                      Defendants.



       This Court previously dismissed with prejudice all of Plaintiff Genet

McCann’s (McCann) claims. (Doc. 77 at 17.) McCann timely filed a notice of

appeal of that decision on August 26, 2019. (Doc. 81.) McCann also filed two

separate motions in this Court under Federal Rules of Civil Procedure 60(b)(4) and

15 to set aside the previous dismissal and grant her leave to file a first amended

complaint. (Doc. 79 and Doc. 82.)

       “The filing of a notice of appeal . . . confers jurisdiction on the court of

appeals and divests the district court of its control over those aspects of the case

involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56,

58 (1982) (per curiam); Townley v. Miller, 693 F.3d 1041, 1042 (9th Cir. 2012)

(holding that under Griggs the appellate court has jurisdiction over appeals from a


                                            1
district court order); BNSF Ry. Co. v. Feit, No. 10-cv-54, No. 11-cv-01, 2014 WL

12769807, at *1 (D. Mont. Apr. 2, 2014) (same). McCann’s Notice of Appeal

divests this court of jurisdiction over her Rule 60 motion because the motion

involves the same issues now on appeal.

                                     ORDER

      Accordingly, IT IS ORDERED that McCann’s Rule 60 Motion to Set

Aside Judgment and Request Leave to Amend (Doc. 79) and McCann’s Rule 60

Motion to Set Aside Judgment and Request Leave to Amend (Doc. 82) are

DENIED, subject to renewal following the Ninth Circuit Court of Appeals’

decision on the pending appeal.

      DATED this 28th day of August 2019.




                                          2
